          Case 1:19-cv-11655-VM Document 13
                                         12 Filed 04/17/20
                                                  04/14/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DISTRICT COUNCIL OF NEW YORK CITY                                                4/17/20
AND VICINITY OF THE UNITED
BROTHERHOOD OF CARPENTERS AND                                 DEFAULT JUDGMENT
JOINERS OF AMERICA,
                                                              Case No. 19-CV-11655 (VM)
                       Plaintiff,

                    -against-

NYC FLOORING LLC,

                       Defendant.


       This action having been commenced on December 19, 2019 by the filing of the Summons

and Complaint, and a copy of the Summons and Complaint having been served on the

Defendant, NYC Flooring LLC, by personal service on January 3, 2020, and a proof of service

having been filed on January 9, 2020, and the Defendant not having answered the Complaint,

and the time for answering the Complaint having expired, it is

       ORDERED, ADJUDGED AND DECREED that Plaintiff , District Council of New York

City and Vicinity of the United Brotherhood of Carpenters and Joiners of America, have judgment

against Defendant in the amount of $13,907.84 plus prejudgment interest thereon at the New York

State statutory rate of nine percent per annum accruing from September 5, 2019 in the amount of

 733.88
$____________________, plus $1,260 for attorneys’ fees and $572.06 for costs accrued by Plaintiff

                                            16,473.78
to date in this action, for a total sum of $____________________ in favor of Plaintiff and against

Defendant, plus additional attorneys’ fees and costs associated with this action and enforcement

of this Judgment.

       SO ORDERED.

             16 2020
Dated: April ___,                                  ____________________________________
       New York, New York                                Victor Marrero, U.S.D.J.
